      Case 19-20608                Doc 10           Filed 07/26/19 Entered 07/26/19 23:20:02                          Desc Imaged
                                                    Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Ernest A. Strzempa Jr.                                            Social Security number or ITIN        xxx−xx−6623
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 7/23/19
Case number:          19−20608


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Ernest A. Strzempa Jr.

2.      All other names used in the aka Ernie A. Strzempa Jr., dba Devella Glove Repair
        last 8 years

3.     Address                               278 Vincent Place
                                             Elgin, IL 60123

4.     Debtor's attorney                     Jason H Rock                                           Contact phone 815 962−6611
                                             Barrick Switzer Law Office                             Email: jrock@bslbv.com
       Name and address                      6833 Stalter Drive
                                             First Floor
                                             Rockford, IL 61108

5.     Bankruptcy trustee                    Frank J Kokoszka                                       Contact phone 312−443−9600
                                             Kokoszka & Janczur, P.C.                               Email: trustee@k−jlaw.com
       Name and address                      19 South LaSalle
                                             Suite 1201
                                             Chicago, IL 60603−1419
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-20608                    Doc 10      Filed 07/26/19 Entered 07/26/19 23:20:02                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor Ernest A. Strzempa Jr.                                                                                              Case number 19−20608


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 7/24/19

7. Meeting of creditors                          August 19, 2019 at 02:00 PM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              100 S 3rd Street, Courtroom 240,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Geneva, IL 60134
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 10/18/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
          Case 19-20608            Doc 10       Filed 07/26/19 Entered 07/26/19 23:20:02                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-20608-JSB
Ernest A. Strzempa, Jr.                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: vvirgen                      Page 1 of 1                          Date Rcvd: Jul 24, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 26, 2019.
db             +Ernest A. Strzempa, Jr.,    278 Vincent Place,    Elgin, IL 60123-5352
28037939        Advocate Sherman Hospital,    35134 Eagle Way,    Chicago, IL 60678-1351
28037940        Alexian Brothers Behavioral Health,    Attn # 17632E,    PO Box 14000,    Belfast, ME 04915-4033
28037941        Alliance Laboratory Physicians,    PO Box 5968,    Carol Stream, IL 60197-5968
28037943        Associates in Pediatrics 2,    1015 Summit Street,    Elgin, IL 60120-4302
28037945       +BMO Harris Bank,   1399 E. State Street,    Geneva, IL 60134-2490
28037947       +Chase,   Mail Code OH4-7399,    PO Box 182613,    Columbus, OH 43218-2613
28037948       +Darmon Orthodontics, P.C.,    2001 Larkin Avenue, Suite 207,    Elgin, IL 60123-5808
28037949       +Devella Glove Repair,    278 Vincent Place,    Elgin, IL 60123-5352
28037950       +Higher Education Services Corp.,    99 Washinton Avenue,    Dept. 736,    Albany, NY 12255-1100
28037951       +Jonathan L. Carbary, Ltd.,    1814 Grandstand Place,    Elgin, IL 60123-4981
28037952        Macy’s,   PO Box 78008,    Phoenix, AZ 85062-8008
28037953        Midwest Emergency Associates,    PO Box 740023,    Cincinnati, OH 45274-0023
28037954       +Mr. Cooper,   8950 Cypress Waters Blvd.,    Coppell, TX 75019-4620
28037956        Superior Air Ground Amb Service,    PO Box 1407,    Elmhurst, IL 60126-8407
28037957        System & Services Technologies, Inc,    PO Box 3999,    Saint Joseph, MO 64503-0999

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jrock@bslbv.com Jul 25 2019 01:21:30       Jason H Rock,
                 Barrick Switzer Law Office,   6833 Stalter Drive,     First Floor,   Rockford, IL 61108
tr              EDI: QFJKOKOSZKA.COM Jul 25 2019 05:08:00       Frank J Kokoszka,   Kokoszka & Janczur, P.C.,
                 19 South LaSalle,   Suite 1201,   Chicago, IL 60603-1419
28037942        EDI: GMACFS.COM Jul 25 2019 05:08:00      Ally,    P.O. Box 380902,   Bloomington, MN 55438-0902
28037944        EDI: BANKAMER.COM Jul 25 2019 05:08:00      Bank of America,    PO Box 982238,
                 El Paso, TX 79998-2238
28037946        EDI: CAPITALONE.COM Jul 25 2019 05:08:00      Capital One,    PO Box 60599,
                 City of Industry, CA 91716-0599
28037955        EDI: RMSC.COM Jul 25 2019 05:08:00      PayPal Credit,    PO Box 71202,
                 Charlotte, NC 28272-1202
28037958        EDI: WTRRNBANK.COM Jul 25 2019 05:08:00      Target Card Services,    PO Box 660170,
                 Dallas, TX 75266-0170
28037959       +E-mail/Text: marisa.sheppard@timepayment.com Jul 25 2019 01:22:41       Time Payment Corp.,
                 1600 District Avenue, Suite 200,    Burlington, MA 01803-5233
28037960        EDI: USBANKARS.COM Jul 25 2019 05:08:00      US Bank,    PO Box 790408,
                 Saint Louis, MO 63179-0408
                                                                                               TOTAL: 9

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 24, 2019 at the address(es) listed below:
              Frank J Kokoszka    trustee@k-jlaw.com, fkokoszka@ecf.axosfs.com
              Jason H Rock    on behalf of Debtor 1 Ernest A. Strzempa, Jr. jrock@bslbv.com, pthiering@bslbv.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 3
